Citation Nr: 1110721	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  03-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989 and from April 1991 to April 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in January 2003 by the Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska (RO), denying service connection for bilateral hip and knee disorders.  It has previously been before the Board in June 2006 and January 2009, when it was remanded to the RO via VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the completion of the actions sought on appeal, the case has since been returned to the Board for further review.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether degenerative joint disease of the Veteran's right and left hips and a patellofemoral syndrome of his right and left knees are attributable to his extended period of military service, to include events therein.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right hip was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Degenerative joint disease of the left hip was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  Patellofemoral syndrome of right knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  Patellofemoral syndrome of the left knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board finds that service connection for disorders of the Veteran's hips and knees is warranted.  To that extent, there is no need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, or the AMC's compliance with the directives of the Board's prior remands per Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including arthritis, otherwise known as degenerative joint disease, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

In this instance, the Veteran argues that service connection for bilateral hip and knee disorders is warranted based on medical opinion evidence linking same to his periods of active duty.  He offers a credible account that is otherwise not contradicted by evidence on file, to the effect that, beginning approximately five years after service entrance, he began to experience pain in the hips and knees, which he was later told entailed degenerative arthritis stemming from overuse.  

Where service records are unavailable, as in this instance where VA has entered a formal determination as to the unavailability of at least a portion of service treatment records, the Board recognizes that there is a "heightened" duty to assist the Veteran in seeking evidence supportive of the Veteran's entitlement to the benefit sought on appeal.  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed").

Notice is taken that the AMC, as assisted by the RO in Nashville, Tennessee, determined in June 2010 that service treatment records for active duty of the Veteran prior to 1995 were unavailable.  Only a few records as to that period of service are shown to exist, to include a report of medical history, dated in March 1991, indicating prior or current complaints of swollen or painful joints, leg cramps, and arthritis.  Service treatment records otherwise indicate that the Veteran sought medical assistance for a complaint of pain of the anterior muscles of the lower leg in May 1995; the assessment was of overuse.  Other treatment obtained in July 1995 was for a complaint of right ankle pain following a twisting injury, although it was noted that the original injury had occurred in April 1995, with May 1995 examination yielding an assessment of overuse.  An assessment of an overuse injury with a Grade I sprain of the posterior talofibular ligament and Grade I strain of the Achilles tendon was recorded.  

Included within the Veteran's service records is a report of treatment, dated in February 1997, from a service person, other than the Veteran-appellant in this case, who was seeking a permanent profile so that she would be exempt from running; the clinical assessment for that person was of trochanteric bursitis.  That entry appears, albeit incorrectly, in a Department of Army Form 5571, Master Problem List, although there is no indication that the Veteran was examined or treated in February 1997 for trochanteric bursitis.  

On the occasion of a service department medical examination in March 2001, no hip or knee disorder was found; a complaint of left hip pain for which no evaluation had ever been performed was noted by history.  

Administrative records compiled by the service department following service discharge indicate that the Veteran earned a Parachutist Badge while in service, denoting satisfactory completion of prescribed proficiency tests while assigned or attached to an airborne unit or airborne infantry school, or at least one parachute jump in combat.  

VA medical examination by a physician's assistant in November 2001 yielded a pertinent diagnosis of recurrent strain of the hips and knees in a quiescent state.  Based on the examiner's conclusion that the Veteran's hip and knee disorders were in a quiescent state, the RO asked the examiner to clarify the basis of his findings and diagnoses.  In response, the VA examiner provided a supplemental opinion in November 2002, indicating that his earlier diagnoses of bilateral hip and knee strain were based solely on historical data, but, notably, to include service treatment records.  The examiner further noted that a full, pain-free range of motion and negative X-rays would result in entry of an assessment of hip strain in a quiescent state, a common and not significantly disabling diagnosis, and that he would not anticipate a flare or any significant problem with hip strain in the future as compared to the general population.  With respect to the knees, the VA examiner noted that, as there was no pain or restricted motion on active or passive range of motion stressing, with negative X-rays for bony deformity or soft tissue swelling and stable knee joints, there was no likelihood of significant or long term effects greater than that of the general population.  

On a VA medical examination in June 2008, the Veteran reported having been on active duty for approximately five years before the onset of bilateral hip and knee pain and that he did not seek medical assistance therefor because he believed that such would not entail a solution to his problem(s).  Examination and testing culminated in entry of diagnoses of chronic strain of the hips; very minimal degenerative changes at the junction of the head and neck of the femur, bilaterally; chronic strain of the knees; and a bilateral patellofemoral syndrome.  It was the examiner's opinion that the Veteran's hip and knee problems were not caused by or a result of military service, citing but a few symptoms, no medical visits, normal X-rays, and normal examination except for a rare, subjective complaint of discomfort at the limits of range of motion indicative of little in the way of a significant problem.  

Pursuant to the Board's request for clarification with respect to the VA examination in June 2008 and the conclusions then reached by the VA examiner, an additional VA medical examination was performed in September 2010.  Such examination entailed a review of the entirety of the Veteran's VA claims folder, in addition to a detailed clinical examination and testing.  Based thereon, diagnoses of degenerative joint disease of both hips and a patellofemoral syndrome of both knees were recorded and it was the examining VA physician's opinion that it was at least as likely as not that the aforementioned disorders were caused or a result of the Veteran's military service.  

In support thereof, the VA physician in September 2010 noted that the medical literature outlined a multiplicity of causes for osteoarthritis.  While observing that most authors agreed that the normal aging process was a leading cause, there was found to be authoritative medical literature suggesting that many other factors possibly affected or contributed to its development or progression, including occupational activity and influences; abnormalities of collagen, hyaluronic acid, aggregan, glycoprotein, and various enzyme synthesis and metabolism; genetics and heredity; abnormal muscle physiology or disease; racial and ethnic body configuration; increased body weight; congenital joint abnormalities; and joint trauma-either single event or multiple, minor repeated trauma.  The examiner ultimately concluded that the Veteran's ten years of active service and four years of Reserve service, incorporating airborne training exercises, were found to provide the etiology of his subsequently developing joint disease of each hip.  

As for the knees, the examining VA physician in September 2010 reported that patellofemoral pain syndrome or chondromalacia referred to a constellation of problems characterized by a diffuse, aching anterior knee pain that increased with activities placing additional loads across the patellofemoral joint, such as running, climbing up or down stairs, kneeling, and squatting.  Forces on the articular surface of the patella in a typical 200 pound man were noted to vary from 600 to 3000 pounds per square inch in activities such as walking to running.  The etiology of patellofemoral syndrome was stated to be multifactorial and in many situations was related to overuse and overloading of the patellofemoral joint.  Thus, the examiner concluded, the Veteran's military service of more than ten years was found to provide the cause of his subsequent patellofemoral syndrome of each knee.  

Service treatment records are incomplete through no fault of the Veteran, and while there is documentation therein of at least some joint complaints, including that of the hips, such records do not identify specific pathology of either hip or knee.  That fact is not dispositive, however, in this instance due to the unavailability of all service treatment records.  Rather, this is a case that turns on the evidence developed postservice.  While the Board acknowledges that there is evidence both for and against entitlement to service connection for hip and knee disorders, it is found that the Veteran presents a credible account of inservice knee and hip complaints.  

Moreover, the more persuasive medical evidence is that provided most recently by an examining VA physician in September 2010, and his finding that the Veteran suffers from bilateral hip arthritis and a patellofemoral syndrome affecting each knee which were as likely as not caused or the result of military service, citing various factors.  Such examination and opinion were based on a review of the Veteran's history and medical data, to include a review of his VA claims folder and reference to medical literature forming a reasonable basis for the service incurrence of the claimed disorders.  The 2010 opinion is on par with the 2008 opinion in terms of its credibility and probative weight, with prior opinions offered in 2001 and 2002 being found to be largely unresponsive to the questions posed as to the probability of service incurrence of the disabilities at issue.  

In all, the evidence is at least in equipoise as to the service incurrence of degenerative joint disease of each hip and a patellofemoral syndrome of each knee.  For these reasons, service connection for degenerative joint disease of the right hip, degenerative joint disease of the left hip, patellofemoral syndrome of the right knee, and patellofemoral syndrome of the left knee, is warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for degenerative joint disease of the right hip is granted, subject to the applicable regulations concerning the payment of monetary benefits.  

Service connection for degenerative joint disease of the left hip is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Service connection for a patellofemoral syndrome of the right knee is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Service connection for a patellofemoral syndrome of the left knee is granted, subject to the applicable regulations concerning the payment of monetary benefits.





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


